Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner is in receipt of applicant’s response to office action mailed 2/23/2022, which was received 5/23/2022. Acknowledgement is made to the amendment to claims 21-23,27-30,35,26, the cancelation of claims 35 and 37 and the addition of new claims 41-51. Applicant’s amendment and remarks in regards to the USC 103 rejection were persuasive, however, after further search and consideration the following new ground of rejection is provided below modified as necessitated by amendment. The amendment and remarks were not persuasive in regards to the USC 101 rejection which is restated below modified as necessitated by amendment.
The amendment was persuasive in overcoming the Double Patenting rejection so the Terminal Disclaimers are moot.

Priority
The disclosure of the prior-filed applications, Application Nos. 16239485, 16183647, 16167525, 16293712, 16290278, 16274490, 16258658, 16257032, 162542967, 16242981, 15877393, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application in that at least the use of an energy forward contract at an energy forward platform where renewable energy bad be traded is not taught by the previous application, therefore, the examiner will use the filing date of the instant application of March 18, 2019 as the priority date of the instant claims.
The drawings filed 5/23/2022 are found to be acceptable and are hereby entered. The Drawing objection has been obviated.

Election/Restrictions
Newly submitted claims 42-52 directed to species that is independent or distinct from the invention originally claimed for the following reasons: the features of the additional claims form species that are divergent subject matter that in combination with the elected species form invention that are combination/subcombination that are usable together. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-51 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23,28-30,35,36, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 21 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
21. (Currently Amended) A method, comprising:
receiving energy data from at least a subset of a plurality of users over a communications network, wherein the energy data corresponds to renewable energy configured for transmission among the plurality of users, and wherein the energy data from a respective user comprises data corresponding to an energy type, an energy capacity, an energy origin location, and an energy availability for respective renewable energy of the respective user:
receiving a plurality of renewable energy units for at least the subset of the plurality of users based on the energy data, wherein a respective renewable energy unit for the respective user represents a fungible forward contract for the respective renewable energy,
determining a plurality of virtual hubs for the plurality of renewable energy units based on energy data, wherein the plurality of virtual hubs comprises an origin virtual hub corresponding to the energy origin location for respective renewable energy of the respective user;
storing virtual hub location data corresponding to the plurality of virtual hubs on a first database server;
providing an energy forward market platform for trading the plurality of renewable energy units among the plurality of users based on the plurality of virtual hubs, comprising:
receiving, over the communications network, market depth data from the plurality of users, wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the plurality of renewable energy units; and transmitting, over the communications network, the market depth data to the plurality of users based on the plurality of virtual hubs; and storing the energy forward market platform on a second database server.



Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the using a communications network to collect data regarding virtual hubs on a first server then using an energy forward market platform that exists on a second server to buy and trade energy units, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “Receiving, determining, storing, and providing” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
21. (Currently Amended) A method, comprising:
receiving energy data from at least a subset of a plurality of users over a communications network, wherein the energy data corresponds to renewable energy configured for transmission among the plurality of users, and wherein the energy data from a respective user comprises data corresponding to an energy type, an energy capacity, an energy origin location, and an energy availability for respective renewable energy of the respective user:
receiving a plurality of renewable energy units for at least the subset of the plurality of users based on the energy data, wherein a respective renewable energy unit for the respective user represents a fungible forward contract for the respective renewable energy,
determining a plurality of virtual hubs for the plurality of renewable energy units based on energy data, wherein the plurality of virtual hubs comprises an origin virtual hub corresponding to the energy origin location for respective renewable energy of the respective user;
storing virtual hub location data corresponding to the plurality of virtual hubs on a first database server;
providing an energy forward market platform for trading the plurality of renewable energy units among the plurality of users based on the plurality of virtual hubs, comprising:
receiving, over the communications network, market depth data from the plurality of users, wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the plurality of renewable energy units; and transmitting, over the communications network, the market depth data to the plurality of users based on the plurality of virtual hubs; and storing the energy forward market platform on a second database server.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 21 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a communications network, virtual hubs, a first server, an energy forward market platform, a second server, are recited at a high-level of generality (i.e., as a generic server and computer functionality performing a generic computer function of transmitting, storing and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as servers and a platform).  For example, stating that data is stored and manipulated on multiple servers, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 21 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 28 and 35 are a system and computer medium reciting similar functions as claim 21, and does not qualify as eligible subject matter for similar reasons.  
Claims 22-23,29,30,36, and 41, are dependencies of claims 21,28 and 35. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:

wherein the communications network comprises a wired communications network, a wireless communications network, or combinations thereof.

wherein the energy type for the respective renewable energy comprises solar power, biomass power, wind power, geothermal power, hydroelectrical power, tidal power, hydrogen power, lunar power, chlorophyll power, or combinations thereof.

wherein the energy availability for the respective renewable energy comprises a date when the respective renewable energy is available for transmission from the energy origin location, a time when the respective renewable energy is available for transmission from the energy origin location, or combinations thereof.

wherein the energy origin location for the respective renewable energy comprises a geographic location determined using one or more satellite navigation systems, and wherein the energy origin location corresponds to a location of the respective user.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-23,27-30,35,36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yokoyama et al. (US PG PUB 20200317075) and further in view of Kempton et al. (US PG PUB 2011020418).

In regards to claim 21, Yokoyama discloses a method, comprising:
Yokoyama teaches receiving energy data from at least a subset of a plurality of users over a communications network, wherein the energy data corresponds to renewable energy configured for transmission among the plurality of users, and wherein the energy data from a respective user comprises data corresponding to an energy type, an energy capacity, an energy origin location, and an energy availability for respective renewable energy of the respective user (Yokoyama, para 0048, “if the planned exit time is recorded and car sharing is not permitted, it is determined whether VPP is permitted (i.e., whether the user's agreement has been obtained) by referring to the VPP permission information 218 (S503). If VPP is permitted, the selling price (sale price) of power from the vehicle to the power grid and the buying price (cost) of power from the power grid to the vehicle are referred to by referring to the estimated power unit price 2011, and it is determined whether or not the sale price is higher than the cost (S505). Note that in the present embodiment, whether power is to be bought or sold is specified using the vehicle or the parking lot as a reference. For example, if the vehicle is to be charged using grid power, power is being purchased, and the price thereof is called the “buying price” or the “cost”. However, if power is being supplied, or in other words, sold, from the vehicle to the power grid, then power is being sold, and the price thereof is called the “selling price” or the “sale price”. The process branches to step S513 if the sale price is determined to be less than or equal to the cost. On the other hand, if the sale price is determined to be higher, the charging is scheduled by referring to the planned exit period (S507). In this case, the charging start period is determined so that, for example, the battery will go from a substantially empty state to a full charge by the planned exit time. The priority level of this charging schedule is set to the highest priority level. Next, it is determined whether the vehicle is permitted to be provided for sharing by referring to the sharing permission information (S509). If using the vehicle for sharing is not permitted, discharging is scheduled for downtime leading up to the start of charging (S511). If, after the discharge, there is time before the start of the final charge based on the planned exit time, charging and discharging may be scheduled to be carried out repeatedly. If the buying price fluctuates over time, whether or not to schedule the selling of power is determined by comparing the sale price and the cost according to the price at that time. Note that the priority level of the charging schedule for VPP in step S511 is the lowest. The determined charging schedule is stored in the charging schedule information 213. It is then checked whether or not that schedule is appropriate (S513). The schedule being appropriate refers to whether the schedule adheres to a given restriction, for example. For example, if there is an upper limit to the electrical current contracted for the parking lot as a whole, charging exceeding that current cannot be carried out. Whether the schedule adheres to that restriction is then checked, and if the schedule does not adhere, the scheduling is adjusted. This is illustrated in detail in FIG. 6A):
generating a plurality of renewable energy units for at least the subset of the plurality of users based on the energy data, wherein a respective renewable energy unit for the respective user represents a fungible forward contract for the respective renewable energy (Yokoyama, para 0034, “The VPP management unit 201 holds an estimated power unit price 2011, and updates the value thereof as necessary. Note that if a message received from the grid for demand response includes price information, the estimated power unit price 2011 is updated with that price information at a timing at which the price is set. At this time, if the message also includes an applicable period of that price information, the applicable period is saved in the estimated power unit price 2011 in association with the price information. Although the estimated power unit price is mentioned here, the power unit price at the current point in time is used once the applicable period has been exceeded. The power unit price includes a selling price and a buying price. If, for example, the price is fixed for a relatively long period, an operator may update the price manually. Furthermore, if the price fluctuates depending on the time period, the day of the week, the date (or season), or the like, the price and the period for which the price is applicable may be registered in advance as the estimated power unit price”)
Yokoyama teaches determining a plurality of locations that include a variety of renewable energy source units based on energy data including origin locations, but does not specifically mention determining a plurality of virtual hubs for the plurality of units based on unit data, Beaurepaire teaches determining a plurality of virtual hubs for the plurality of units (Beaurepaire, FIG 8, virtual hubs are created are created for both buyers and sellers). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Yokoyama, determining a plurality of virtual hubs for the plurality of units as is taught by Beaurepaire, since this will allow for aggregation of available sources in a particular location thus providing potential buyers more pertinent data.
wherein the plurality of virtual hubs comprises an origin virtual hub corresponding to the energy origin location for respective renewable energy of the respective user (Yokoyama, para 0028, charging stations have their own renewable energy capability);
storing virtual hub location data corresponding to the plurality of virtual hubs on a first database server (Beaurepaire, para 0006, data from each mobility hub is stored in a database);
The combination of Yokoyama and Beaurepaire teach providing bidding capability of products offered, but does not clearly teach providing an energy forward market platform for trading the plurality of renewable energy units among the plurality of users based on the plurality of virtual hubs. Chaudhary teaches providing an energy forward market platform for trading the plurality of renewable energy units among the plurality of users based on the plurality of virtual hubs (Chaudhary, FIG 4, bidding platform is provided to create forward contracts on renewable energy products at various locations). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in the combination of Yokoyama and Beaurepaire providing an energy forward market platform for trading the plurality of renewable energy units among the plurality of users based on the plurality of virtual hubs as is taught by Chaudhary, since this will allow for buyers and sellers to provide available resources on a convenient location where buyers and sellers can negotiate and secure energy contracts for future use.
receiving, over the communications network, market depth data from the plurality of users (Chaudhary, FIG 4, R10-R14), 
wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the plurality of renewable energy units (Chaudhary, FIG 4, item R12); and
transmitting, over the communications network, the market depth data to the plurality of users based on the plurality of virtual hubs (Beaurepaire, para 0066, data from the plurality of hubs is stored on a database); and 
storing the energy forward market platform on a second database server (Yokoyama, FIG 2, local charging station has separate database for managing parking area and vehicles sharing renewable energy).

In regards to claim 22, the combination of Yokoyama, Beaurepaire and Chaudhary teach wherein the communications network comprises a wired communications network, a wireless communications network, or combinations thereof (Yokoyama, para 0029, communications network).

In regards to claim 23, the combination of Yokoyama, Beaurepaire and Chaudhary teach wherein the energy type for the respective renewable energy comprises solar power, biomass power, wind power, geothermal power, hydroelectrical power, tidal power, hydrogen power, lunar power, chlorophyll power, or combinations thereof (Yokoyama, para 0028, “charging onboard batteries aside from power supplied from the power grid, power generation equipment 131, which is its own power generating equipment, such as a storage battery, a biomass power generator, a solar power generator, or the like may be provided, or power may be purchased directly from such equipment without going through the power grid. The power which has been purchased is used for charging the power source unit through the charging station 111, and is also used as a power source for parking lot equipment such as computers and the like”).

In regards to claim 27, the combination of Yokoyama, Beaurepaire and Chaudhary teach wherein the energy origin location for the respective renewable energy comprises a geographic location determined using one or more satellite navigation systems, and wherein the energy origin location corresponds to a location of the respective user (Beaurepaire, para 0036, “the user equipment 102 may receive location data from a positioning system, a Global Navigation Satellite System (GNSS), such as a Global Positioning System (GPS), Galileo, Globalnaya Navigazionnaya Sputnikovaya Sistema (GLONASS), BeiDou Navigation Satellite System (BDS)”.

In regards to claim 28, the combination of Yokoyama, Beaurepaire and Chaudhary teach a computing system, comprising: one or more processors; and one or more memory comprising program instructions executable by the one or more processors to: 
receive energy data from at least a subset of a plurality of users over a communications network, wherein the energy data corresponds to renewable energy configured for transmission among the plurality of users, and wherein the energy data from a respective user comprises data corresponding to an energy type, an energy capacity, an energy origin location, and an energy availability for respective renewable energy of the respective user, 
generate a plurality of renewable energy units for at least the subset of the plurality of users based on the energy data, wherein a respective renewable energy unit for the respective user represents a fungible forward contract for the respective renewable energy;
determine a plurality of virtual hubs for the plurality of renewable energy units based on the energy data
wherein the plurality of virtual hubs comprises an origin virtual hub corresponding to the energy origin location for respective renewable energy of the respective user,
store virtual hub location data corresponding to the plurality of virtual hubs on a first database server; provide an energy forward market platform for trading the plurality of renewable energy units among the plurality of users based on the plurality of virtual hubs, comprising: receive, over the communications network, market depth data from the plurality of users, wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the plurality of renewable energy units; and transmit, over the communications network, the market depth data to the plurality of users based on the plurality of virtual hubs; and store the energy forward market platform on a second database server (see response to claim 21).

In regards to claim 29, the combination of Yokoyama, Beaurepaire and Chaudhary teach wherein the communications network comprises a wired communications network, a wireless communications network, or combinations thereof (see response to claim 22).

In regards to claim 30, the combination of Yokoyama, Beaurepaire and Chaudhary teach wherein the energy type for the respective renewable energy comprises solar power, biomass power, wind power, geothermal power, hydroelectrical power, tidal power, hydrogen power, lunar power, chlorophyll power, or combinations thereof (see response to claim 23).

In regards to claim 35, the combination of Yokoyama, Beaurepaire and Chaudhary teach a non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to:
receive energy data from at least a subset of a plurality of users over a communications network, wherein the energy data corresponds to renewable energy configured for transmission among the plurality of users, and wherein the energy data from a respective user comprises data corresponding to an energy type, an energy capacity, an energy origin location, and an energy availability for respective renewable energy of the respective user;
generate a plurality of renewable energy units for at least the subset of the plurality of users based on the energy data, wherein a respective renewable energy unit for the respective user represents a fungible forward contract for the respective renewable energy;
determine a plurality of virtual hubs for the plurality of renewable energy units based on the energy data, wherein the plurality of virtual hubs comprises an origin virtual hub corresponding to the energy origin location for respective renewable energy of the respective user;
store virtual hub location data corresponding to the plurality of virtual hubs on a first database server;
provide an energy forward market platform for trading the plurality of renewable energy units among the plurality of users based on the plurality of virtual hubs, comprising: receive, over the communications network, market depth data from the plurality of users, wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the plurality of renewable energy units; and transmit, over the communications network, the market depth data to the plurality of users based on the plurality of virtual hubs; and store the energy forward market platform on a second database server  (see response to claim 21).

In regards to claim 41, the combination of Yokoyama, Beaurepaire and Chaudhary teach wherein the energy availability for the respective renewable energy comprises a date when the respective renewable energy is available for transmission from the energy origin location, a time when the respective renewable energy is available for transmission from the energy origin location, or combinations thereof (para 0031, energy origin “user vehicle” date and time of vehicle in availability is recorded in the server).
Discussion of Other Cited Art.
US PG PUB 20200156495 to Lindup teaches “controlling an energy terminal, comprises determining a metric indicating a future availability of an energy resource at an energy terminal based on usage data associated to use of the energy resource by the energy terminal, generating control data to control the distribution of the energy resource between the energy terminal and an energy infrastructure based on the metric, and communicating the control data to the energy terminal. Lindup, however, fails to teach the features of the independent claims as a whole.
US PG PUB 20110202418 to Kempton et al. teaches “Grid services generally refer to services provided between the grid-integrated vehicle and the grid 108, with power flowing through the EVSE 104. Grid services may include: (1) local building services, such as emergency power; (2) distribution system services such as: (i) providing reactive power, (ii) drawing off-peak consumption, (iii) balancing load on a three phase system, (iv) providing demand response, (v) providing distribution support (e.g., by deferring consumption or releasing energy when the distribution system is reaching a limit, or by using condition monitoring such as transformer temperature to reduce power through that transformer); and (3) transmission and generation system support such as: (i) providing frequency regulation, (ii) providing inter-hour adjustments, (iii) providing spinning reserves; and/or (4) renewable energy support such as (i) providing wind balancing, (ii) providing ramp rate reduction, (iii) providing a shift of energy from the solar peak to the load peak, (iv) absorbing wind or solar power when it exceeds load, among many others. For example, grid services may include charging at off-peak times, regulating the quality of grid power, producing power quickly and sufficiently to prevent grid failures or blackouts, and leveling generation from fluctuating renewable energy sources such as wind and solar sources” (Para 0039). Kempton, however, fails to teach the features of the independent claims as a whole.

Response to USC 101 Arguments
Applicant argues that the claims are not directed to certain methods of arranging human activities and more specifically to advertising, marketing of sales activities. The examiner disagrees and notes that the invention is clearly a sales activity as it intends to bring together buyers and sellers of energy units at a marketplace that settles agreements to sell and purchase energy units in a forward market platform/ecommerce marketplace). 
Applicant argues that the steps of “receiving energy data over a communications network, generating a plurality of renewable energy units based on the energy data, determining a plurality of virtual hubs for the plurality of renewable energy units based on the energy data, storing virtual hub location data corresponding to the plurality of virtual hubs on a first database server, providing an energy forward market platform for trading the plurality of renewable energy units, and storing the energy forward market platform on a second database server. Furthermore, such claimed limitations cannot be performed by one or more individuals and would inherently require specific machine implementation for operation”. The examiner disagrees and notes that identifying geo-spaces where sellers and buyers are located and recommending products to buyers in those locations from a multiple collection of data are steps that clearly do not require a computer to accomplish the steps.
Applicant argues that transmitting and receiving, storing, manipulating and transmitting data at a marketplace from a determined hub location is a technical improvement. The examiner disagrees and directs applicant’s attention to at least receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs.
Applicant argues that the claim limitations are not representative of the examples in MPEP 2106.04(a)(2)(II)(b). The examiner disagrees and directs applicant attention to at least “An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108” for an examiner of a sales operation at a marketplace and “Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53”.
Step 2A – Prong Two
Applicant argues that there is a plurality of claimed features that are significantly more than the abstract idea such as over a communications network, renewable energy configured for transmission, virtual hubs, energy forward market and storing the energy forward market platform on a second database server. The examiner disagrees and notes that all the above features are generic computer functions or have generic functionality with nothing inventive of a technical nature that would overcome the USC 101 supra.

Response to USC 103 Arguments
Applicant’s arguments with respect to claim(s) 21-23,27-30,35.36 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that “With respect to Beaurepaire, the cited sections merely disclose a method for providing parking recommendations to a user. (See Beaurepaire, Abstract). Nowhere in the cited sections of Beaurepaire is there any mention of a renewable energy unit, let alone a respective renewable energy unit for a respective user that represents a fungible forward contract for respective renewable energy, as recited in claims 21, 28, and 35. In addition, the cited sections of Beaurepaire do not mention an energy forward market platform, let alone an energy forward market platform for trading the plurality of renewable energy units, as recited in claims 21, 28, and 35. 
Applicant argues that “With respect to Chaudhary, the cited sections merely disclose a bidding platform in which a network manager receives all bids from operators of electric vehicles for charging capacity at charging stations between particular locations, where this charging capacity is referred to as “a maximum number of energy units (e.g., kilowatt hours) available at each station.” (See Chaudhary, paragraphs [018] and [0033]). In particular, as shown above, the energy units of Chaudhary merely refer to charging capacity. Thus, the energy units of Chaudhary are clearly not the same as the “plurality of renewable energy units” of claims 21, 28, and 35, as the energy units of Chaudhary do not represent a fungible forward contract. In addition, the bidding platform of Chaudhary is clearly not the same as the “energy forward market platform” of claims 21, 28, and 35, as the bidding platform of Chaudhary is used to bid for these energy units that merely represent charging capacity”. The examiner notes that Chaudhary is used to show that an energy sales platform was well known in the art. The examiner further contends that using the platform to sell the energy contracts from a plurality of virtual hubs as is taught by the combination of Yokoyama, Beaurepaire and Chaudhary would have been obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625